Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        30-AUG-2019
                                                        03:14 PM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                vs.

                           CELESTE BAKER,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTC-17-035154)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Celeste Baker’s
 Application for Writ of Certiorari, filed on July 24, 2019, is
 hereby accepted and will be scheduled for oral argument.     The
 parties will be notified by the appellate clerk regarding
 scheduling.
           DATED: Honolulu, Hawaii, August 30, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson